Illinois Official Reports

                                 Appellate Court



                   People v. Minniefield, 2015 IL App (1st) 141094



Appellate Court     THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption             GREGORY MINNIEFIELD, Defendant-Appellant.



District & No.      First District, Fifth Division
                    Docket No. 1-14-1094



Filed               August 14, 2015
Rehearing denied    September 21, 2015


Decision Under      Appeal from the Circuit Court of Cook County, No. 3-CR-1284; the
Review              Hon. Thomas J. Byrne, Judge, presiding.



Judgment            Affirmed.



Counsel on          Michael J. Pelletier, Alan D. Goldberg, and Yasaman Hannah Navai,
Appeal              all of State Appellate Defender’s Office, of Chicago, for appellant.

                    Anita M. Alvarez, State’s Attorney, of Chicago (Alan J. Spellberg,
                    Michelle Katz, Christine Cook, and Peter Maltese, Assistant State’s
                    Attorneys, of counsel), for the People.



Panel               JUSTICE GORDON delivered the judgment of the court, with
                    opinion.
                    Presiding Justice Palmer and Justice Reyes concurred in the judgment
                    and opinion.
                                             OPINION

¶1       Defendant Gregory Minniefield appeals the trial court’s December 6, 2013, order striking
     defendant’s pro se document which was entitled “Motion to Vacate Conviction/Sentence as
     Void.”
¶2       Defendant was found guilty after a jury trial of first-degree murder and sentenced to a
     total of 50 years with the Illinois Department of Corrections. The sentence included a 25-year
     enhancement for personally discharging a firearm which proximately caused death. This
     court affirmed defendant’s conviction and sentence on direct appeal on April 11, 2007.
     People v. Minniefield, No. 1-05-2792 (2007) (unpublished order under Supreme Court Rule
     23). Defendant then filed a pro se postconviction petition which the trial court summarily
     dismissed. On May 28, 2010, this court reversed the trial court’s summary dismissal and
     remanded for second-stage postconviction proceedings. People v. Minniefield, No. 1-08-0649
     (2010) (unpublished order under Supreme Court Rule 23). After the remand, the trial court
     granted the State’s motion to dismiss on January 15, 2013. On December 13, 2013, this court
     affirmed the trial court’s second-stage dismissal. People v. Minniefield, 2014 IL App (1st)
130535.
¶3       While defendant’s appeal of the second-stage dismissal of his postconviction petition was
     pending, defendant filed on November 27, 2013, a document entitled a “Motion to Vacate
     Conviction/Sentence as Void.” The document claimed that he was wrongly sentenced under
     a firearm enhancement provision because the jury was incorrectly instructed under a
     modified instruction.
¶4       On this appeal, defendant characterizes this document as a section 2-1401 petition (735
     ILCS 5/2-1401(a) (West 2012)), but concedes that he “chose the incorrect vehicle to present
     his claims” and that “a circuit court is not required to construe a collateral petition arguing
     constitutional violations as a post-conviction petition if the pleading does not explicitly
     invoke the [Post-Conviction Hearing] Act, as is the case here.” In addition, defendant also
     observes that this court recently rejected his underlying substantive argument. People v.
     Sharp, 2015 IL App (1st) 130438, ¶¶ 79-80.
¶5       For the following reasons, we do not find defendant’s arguments persuasive.

¶6                                        BACKGROUND
¶7                                    I. The Evidence at Trial
¶8                                         A. The Events
¶9      On direct appeal, we summarized the evidence at defendant’s trial as follows:
               “The trial evidence demonstrated that, on December 17, 2002, defendant fatally
           shot the victim, Theopolis Ransberry. Immediately prior, defendant was driving a car
           with two passengers, his girlfriend and cousin. The victim was simultaneously driving
           his car with three passengers. Although defendant admitted that he shot the victim,
           the trial testimony conflicted regarding the exact chain of events leading to the
           victim’s death. The State’s witnesses, including the victim’s passengers and
           defendant’s cousin, testified that defendant instigated the exchange with the victim by
           shooting at the victim’s car. Then, after the victim subsequently pulled his car over,
           defendant approached on foot and shot the victim several more times absent

                                                -2-
          provocation. Contrarily defendant testified that he did not shoot the victim until, after
          approaching the victim’s car to merely talk, he thought the victim was reaching for a
          gun, and thus responsively shot the victim’s hand twice. Then because the victim
          began to drive away while defendant’s hand remained partially inside the car,
          defendant’s hand hit the window causing the handgun to fire several more times.”
          Minniefield, No. 1-05-2792, slip op. at 2.

¶ 10                           B. Defendant’s Pretrial Confession
¶ 11   On direct appeal, we described defendant’s pretrial confession as follows:
              “At trial, Assistant State’s Attorney (ASA) John Brady testified that defendant
          agreed to have his statement videotaped, and it was published to the jury over defense
          counsel’s objections. In the statement, defendant admitted that he chased the victim’s
          car on the day in question because they were engaged in an ongoing feud over money.
          Defendant further admitted that, while chasing the victim’s car, he fired two gunshots
          into the air. Defendant additionally admitted that he approached the victim’s car,
          grabbed the chain around his neck and demanded money that the victim owed him.
          The victim moved and defendant fired his handgun toward the victim’s leg. Then,
          while defendant’s handgun remained inside the car, the car moved approximately two
          feet causing defendant to shoot the victim four additional times. Defendant admitted
          that no one was armed in the victim’s car. Defendant knew that bullets hit both the
          victim and Roshawn Adams, one of the passengers; however, he fled the scene and
          disposed of his handgun. Defendant stated that he merely intended to scare the victim,
          not to hurt him.” Minniefield, No. 1-05-2792, slip op. at 2.

¶ 12                          C. Defendant’s Testimony at Trial
¶ 13   We described defendant’s trial testimony as follows:
             “Defendant testified that, in April 2002, he and the victim had a conversation
         during which the victim denied involvement in an incident with defendant’s
         girlfriend. He further testified that, early in the afternoon on the day in question,
         defendant was driving with his two-year old son when the victim opened fire at
         defendant’s car. Defendant found a police officer in the area and reported the
         incident; however, the officer was forced to leave on an emergency call. At some
         point during the day, defendant purchased a loaded handgun for protection.
             Later in the evening, defendant was driving with his girlfriend, Nicole Saunders,
         and his cousin, Erica Simmons, when he recognized the victim’s car pass him and
         stop. Defendant approached the victim’s car on foot, armed with his handgun, to talk
         to him about a misunderstanding involving Sanders. Defendant, however, saw the
         victim reach for what he thought was a handgun, and as a result, shot inside the car in
         an attempt to shoot whatever the victim was trying to retrieve. After firing two shots,
         the victim began to drive away. Defendant’s hand, however, was still inside the car.
         As a result, the window frame hit defendant’s hand causing the gun to fire several
         more times. Defendant testified that he did not intend to fire the handgun and he did
         not think that he shot anyone.



                                              -3-
                   Defendant further maintained that he was mistreated while in police custody, and
               despite expressly invoking his rights to an attorney and to remain silent, his Miranda
               rights were violated.[1] Miranda v. Arizona, 384 U.S. 436 (1966). Defendant claimed
               that he told Detective Ron Lewis and Timothy Nolan that the victim threatened him
               and that he shot the victim because he thought the victim was reaching for a weapon.
               Defendant, however, admitted that he did not make the same claims in his videotaped
               statement.
                   On cross-examination, defendant stated that he thought the victim initially shot at
               his car because the victim mistakenly thought that defendant was involved in a prior
               attack on the victim, which was actually instigated by defendant’s girlfriend. He
               admitted, however, that during the incident the victim did not make any threats.”
               Minniefield, No. 1-05-2792, slip op. at 2-4.

¶ 14                               D. The State’s Rebuttal Evidence
¶ 15       We described the State’s rebuttal case as follows:
                 “In rebuttal, Detective Lewis testified that defendant did not report that the victim
             shot at him while he was driving his son or that he thought the victim was reaching
             for a handgun. On cross-examination, however, Lewis admitted that defendant told
             him that the victim had threatened defendant. Also, in rebuttal, Detective Nolan
             reiterated that defendant did not report that the victim shot at him. On
             cross-examination, however, Nolan admitted that defendant [stated] that he only shot
             inside the victim’s car because the victim was reaching for something.” Minniefield,
             No. 1-05-2792, slip op. at 4.

¶ 16                                        E. Jury Instructions
¶ 17       At the jury instruction conference, defense counsel requested instructions on both
       second-degree murder and self-defense, which the trial court gave over the State’s objection.
¶ 18       The jurors were instructed that, in order to sustain the charge of first-degree murder, the
       State had the burden of proving that “the defendant was not justified in using the force he
       used.”
¶ 19       As to when force is justified, the jurors were instructed:
                  “A person is justified in the use of force when and to the extent that he reasonably
              believes that such conduct is necessary to defend himself against the imminent use of
              unlawful force.
                  However, a person is justified in the use of force which is intended or likely to
              cause death or great bodily harm only if he reasonably believes that such force is
              necessary to prevent imminent death or great bodily harm to himself.”
¶ 20       With respect to second-degree murder, the jury was instructed:
                  “You may not consider whether the defendant is guilty of the lesser offense of
              second degree murder until and unless you have first determined that the State has
              proved beyond a reasonable doubt each of the previously stated propositions.

           1
            Prior to trial, the trial court denied defendant’s motion to suppress the statements he made while in
       police custody.

                                                       -4-
                   The defendant has the burden of proving by a preponderance of the evidence that
               a mitigating factor is present so that he is guilty of the lesser offense of second degree
               murder instead of first degree murder. By this I mean that you must be persuaded,
               considering all the evidence in this case, that it is more probably true than not true
               that the following mitigating factor is present: that the defendant, at the time he
               performed the acts which caused the death of Theopulous Ransberry, believed the
               circumstances to be such that they justified the deadly force he used, but, his belief
               that such circumstances existed was unreasonable.”
       Thus, the jurors were also instructed to consider, if they first found that the State had proved
       that “the defendant was not justified in using the force he used” and he was guilty of
       first-degree murder, whether he had an unreasonable belief in the need for the use of deadly
       force.
¶ 21        After receiving their instructions, the jury convicted defendant of first-degree murder,
       and defendant was sentenced to 50 years of imprisonment, and his conviction was affirmed
       on direct appeal on April 11, 2007. Minniefield, No. 1-05-2792.

¶ 22                                 II. Postconviction Proceedings
¶ 23       Defendant filed a pro se postconviction petition on December 27, 2007, alleging
       ineffective assistance of counsel, which the trial court summarily dismissed as frivolous on
       February 6, 2008.

¶ 24                              A. Reversal of First-Stage Dismissal
¶ 25      On appeal, this court reversed the summary first-stage dismissal on May 28, 2010
       (Minniefield, No. 1-08-0649, slip op. at 7), stating:
              “We find defendant’s claim should have survived first-stage review because his
              allegation that counsel failed to investigate or present witnesses has an arguable basis
              in law and fact. [Citation.] As a threshhold matter, we note that defendant appended
              his own affidavit as well as one from Ratliff. A claim that trial counsel failed to
              investigate and call a witness must be supported by an affidavit from the proposed
              witness. [Citation.] Therefore, we do not consider the proposed testimony from
              Knighton in our determination. [Citation.]
                  We find that defendant’s allegation has an arguable basis in fact. At trial,
              defendant’s testimony presented an ‘imperfect self-defense’ theory: that he fired his
              gun at the victim after believing he saw the victim reach for a gun. However, the
              State’s testimony established that police did not recover a gun from the victim’s
              automobile. In his petition, defendant alleged that Ratliff would testify that an
              unknown man removed a silver gun from the automobile before police arrived on the
              scene. Defendant appended an affidavit in which Ratliff averred as such, and also that
              counsel never investigated his statement. In his own affidavit, defendant averred that
              he told counsel about Ratliff and Knighton. Taken as true at this stage [citation],
              Ratliff’s affidavit lends support to defendant’s theory of defense and defendant’s
              affidavit establishes that counsel knew of the witnesses. Therefore we cannot find the
              facts in defendant’s allegations ‘fantastic or delusional.’ [Citation.]



                                                   -5-
                   We also cannot find defendant’s allegation presented an indisputably meritless
               legal theory. A constitutional claim that a defendant did not receive effective
               assistance of counsel must demonstrate that it is arguable that counsel’s performance
               fell below an objective standard of reasonableness and the defendant was arguably
               prejudiced as a result. [Citation.] Defendant testified at trial that he believed the
               victim was reaching for a gun and that based on this belief, fired one or two shots
               toward the victim. Testimony presented by the State established that the police did
               not recover a gun from the victim’s automobile. The allegations related to Ratliff’s
               testimony corroborate defendant’s belief that the victim was reaching for a gun. We
               find this failure to investigate could arguably demonstrate that counsel’s performance
               was objectively unreasonable. [Citation.] Finally, the affidavits support the allegation
               that counsel failed to investigate Ratliff’s testimony. Although the evidence against
               defendant was strong, it is at least ‘arguable’ that evidence of a gun in the victim’s car
               could have changed the outcome.” Minniefield, No. 1-08-0649, slip op. at 5-7.
¶ 26       The appellate court did not reach defendant’s second allegation concerning
       ineffectiveness based on a failure to ask for further jury instructions, since it was already
       reversing on the first issue. Minniefield, No. 1-08-0649, slip op. at 7.

¶ 27                                B. Trial Court’s Order on Remand
¶ 28       On remand, counsel was appointed and filed a supplemental petition, supplementing the
       claims and allegations that defendant already made in his pro se petition.
¶ 29       In his pro se petition, filed in December 2007, defendant alleged that “prior to trial, I
       informed my trial attorney that Michelle Knighton and Thomas Ratliff were present[ ] after
       the shooting and saw an unknown male take a silver gun off the front passenger floor and
       [leave] with it before the police came” and that defense counsel was ineffective for failing to
       call these two witnesses to testify. Defendant also alleged that “defense counsel was
       ineffective for not requesting an involuntary manslaughter instruction where there was
       sufficient evidence to support it.”
¶ 30       Counsel’s supplemental petition argued (1) that trial counsel was ineffective for not
       calling Ratliff who indicated prior to trial that the victim was armed; and (2) that the newly
       available testimony of Noah Redic and Antoine Nash that the victim was armed with a gun
       would have changed the outcome at trial, resulting in an acquittal or reducing the conviction
       to second-degree murder. The supplemental petition stated that Ratliff was not a newly
       discovered witness and that his affidavit was submitted to support defendant’s ineffective
       assistance claim.
¶ 31       Both Redic and Nash swore in their affidavits that defendant “stepped back” from the
       victim’s vehicle immediately before firing the first shot. We previously observed that these
       statements contradicted defendant’s trial testimony that he reached his hand inside the
       victim’s vehicle to fire the first couple of shots at whatever the victim was reaching for on
       the floor. Minniefield, 2014 IL App (1st) 130535, ¶ 43.
¶ 32       The State moved to dismiss defendant’s pro se petition as supplemented by counsel, and
       the petition proceeded to a second-stage hearing. The State conceded that Redic’s and Nash’s
       affidavits, which were submitted in support of defendant’s actual innocence claim, were
       newly discovered but argued that they were not material. Minniefield, 2014 IL App (1st)
130535, ¶¶ 46-47. The State argued that Redic and Nash’s testimony would not have

                                                   -6-
       changed the result at trial because, at most, their affidavits showed mutual combat 2 not
       self-defense by defendant. Defendant testified that he was armed when he approached the
       victim’s vehicle. Redic and Nash both swore in their affidavits that the victim said “Oh,
       sh***” when he observed defendant’s approach and then reached for a gun. At most, this
       chain of events showed aggression by defendant, a self-defense response by the victim, and
       then shooting by defendant toward the seated victim. The State argued that this chain of
       events could not possibly serve as the basis for a self-defense claim by defendant.
¶ 33       On January 15, 2013, the trial court again dismissed the petition, ruling (1) that trial
       counsel was not ineffective for allegedly failing to investigate; and (2) that defendant had
       failed to make a substantial showing of actual innocence.
¶ 34       On appeal of the second-stage dismissal, defendant argued: (1) that he made a substantial
       showing that he acted in self-defense and thus is actually innocent; and (2) that his counsel
       was ineffective (a) for failing to ask for an involuntary manslaughter jury instruction and (b)
       for failing to investigate or call occurrence witnesses. We did not find these claims
       persuasive, and on December 31, 2014, we affirmed the trial court’s second-stage dismissal
       of defendant’s postconviction petition. Minniefield, 2014 IL App (1st) 130535, ¶¶ 51, 100.
       Defendant’s petition for rehearing was denied on February 5, 2015.

¶ 35                       III. “Motion to Vacate Conviction/Sentence as Void”
¶ 36       While defendant’s appeal of the second-stage dismissal of his postconviction petition was
       pending, defendant filed on November 27, 2013, a document entitled “Motion to Vacate
       Conviction/Sentence as Void.” This document is the subject of the current appeal.
¶ 37       In this document, defendant claimed that his appellate counsel was ineffective for failing
       to challenge the trial court’s imposition of a 25-year-to-life sentencing enhancement pursuant
       to section 5-8-1(a) of the Unified Code of Corrections (730 ILCS 5/5-8-1(a)(1)(d)(iii) (West
       2012)), which provided that:
               “if, during the commission of the offense, the person personally discharged a firearm
               that proximately caused *** death to another person, 25 years or up to a term of
               natural life shall be added to the term of imprisonment imposed by the court.”
¶ 38       Defendant attached the modified first-degree murder instructions that were tendered to
       his jury, as well as a portion of the sentencing transcript during which his trial counsel
       objected to the imposition of the sentencing enhancement because the jury did not receive a
       separate verdict form for the firearm enhancement. Defendant claimed that he was wrongly
       sentenced pursuant to the firearm enhancement provision because the jury was not correctly
       instructed.

           2
            “Mutual combat” has been defined by our supreme court as a “fight or struggle which both parties
       enter willingly or where two persons, upon a sudden quarrel and in hot blood, mutually fight upon equal
       terms and where death results from the combat.” People v. Austin, 133 Ill. 2d 118, 125 (1989). See also
       People v. Leach, 2012 IL 111534, ¶ 152 (the offense of first-degree murder may be “mitigated” to
       second-degree murder if the defendant “killed while under the influence of a sudden, intense passion
       engendered by mutual combat”); 720 ILCS 5/9-2(a) (West 2012) (a “mitigating factor” for
       second-degree murder occurs if defendant is “acting under a sudden and intense passion resulting from
       serious provocation by the individual killed *** but he or she negligently or accidentally causes the
       death of the individual killed”).

                                                      -7-
¶ 39        With respect to defendant’s document, the trial court observed on December 6, 2013:
       “First whether or not it’s properly filed here that’s the first issue. If it’s not properly filed, I’ll
       strike the motion. Are you able to tell me if it’s properly filed? It’s not a [section 2-]1401
       petition.” The trial court also stated: “This Court loses jurisdiction *** [a]fter the appeal is
       concluded. Then there’s other remedies [section 2-]1401 remedies, post-conviction remedies
       and so it would come back to the original court. This could just be a guy that’s busy typing
       from jail while he’s being represented by the Appellate Defender’s Office.” The trial court
       then struck defendant’s document in a written order, filed December 6, 2013, which stated in
       full:
                    “It is hereby ordered that the defendant’s ‘Motion to Vacate Conviction/Sentence
                as Void’ is not properly filed.
                    This matter is currently pending before the Appellate Court under case number
                13-535.
                    The defendant’s motion is stricken.”
       It is this order which is the subject of the current appeal.
¶ 40        On April 29, 2014, this court entered an order allowing defendant’s late notice of appeal
       and appointing the State Appellate Defender to represent him. On May 9, 2014, the trial court
       also entered an order appointing the State Appellate Defender, and this appeal now follows.

¶ 41                                           ANALYSIS
¶ 42       On this appeal, defendant characterizes his “Motion to Vacate Conviction/Sentence as
       Void” as a section 2-1401 petition (735 ILCS 5/2-1401(a) (West 2012)), but concedes that he
       “chose the incorrect vehicle to present his claims” and that “a circuit court is not required to
       construe a collateral petition arguing constitutional violations as a post-conviction petition if
       the pleading does not explicitly invoke the [Post-Conviction Hearing] Act, as is the case
       here.” In addition, defendant also observes that this court recently rejected his underlying
       substantive argument. Sharp, 2015 IL App (1st) 130438, ¶¶ 79-80.
¶ 43       For the following reasons, we do not find defendant’s arguments persuasive.

¶ 44                                        I. Standard of Review
¶ 45       Defendant argues that our standard of review is de novo and cites in support People v.
       Vincent, 226 Ill. 2d 1 (2007). In Vincent, our supreme court held that, in section 2-1401
       proceedings, where a trial court enters either judgment on the pleadings or a dismissal for
       failure to state a cause of action, the proper standard of review is de novo. Vincent, 226 Ill. 2d
       at 15-17. Without conceding that defendant’s document was a section 2-1401 petition, the
       State agrees that the issue before us is a question of law subject to de novo review.
¶ 46       However, defendant also argues that the trial court had the discretion to treat his
       document as a postconviction petition even though it did not invoke the Post-Conviction
       Hearing Act (Act), and that the trial court should have done so. 725 ILCS 5/122-1(d) (West
       2012) (a trial court “need not evaluate” under the Act a document which fails to specify the
       Act); People v. Shellstrom, 216 Ill. 2d 45, 53 (2005) (“where a pro se pleading alleges a
       deprivation of rights cognizable in a postconviction proceeding, a trial court may treat the
       pleading as a postconviction petition, even where the pleading is labeled differently”). This
       argument suggests an abuse-of-discretion review.

                                                      -8-
¶ 47      However, whether we applied a de novo or an abuse-of-discretion standard of review, our
       conclusion would be the same.

¶ 48                                         II. Section 2-1401
¶ 49       On appeal, defendant characterizes his filing as a section 2-1401 petition.
¶ 50       Section 2-1401 permits relief from final judgments, which are older than 30 days but
       were entered less than 2 years ago. 735 ILCS 5/2-1401(a), (c) (West 2012); People v.
       Laugharn, 233 Ill. 2d 318, 322 (2009). “To obtain relief under section 2-1401, the defendant
       ‘must affirmatively set forth specific factual allegations supporting each of the following
       elements: (1) the existence of a meritorious defense or claim; (2) due diligence in presenting
       this defense or claim to the circuit court in the original action; and (3) due diligence in filing
       the section 2-1401 petition for relief.’ ” People v. Pinkonsly, 207 Ill. 2d 555, 565 (2003)
       (quoting Smith v. Airoom, Inc., 114 Ill. 2d 209, 220-21 (1986)). “[A]n action brought under
       section 2-1401 is a civil proceeding and, according to this court’s long-standing precedent, is
       subject to the usual rules of civil practice, even when it is used to challenge a criminal
       conviction or sentence.” Vincent, 226 Ill. 2d at 6.

¶ 51                                       III. Incorrect Vehicle
¶ 52       In defendant’s brief to this court, he acknowledges: “It is true that [defendant] chose the
       incorrect vehicle to present his claims ***.” Defendant explains that his “petition for relief
       from judgment and supporting documentation challenged appellate counsel’s performance
       for failing to raise a jury instruction claim, but this ineffectiveness claim, based upon the
       federal and Illinois constitutions, was only cognizable pursuant to the Post-Conviction
       Hearing Act (the Act)” (725 ILCS 5/122-1(a)(1) (West 2012) (providing prisoners with a
       process to challenge “a substantial denial of his or her rights under the Constitution of the
       United States or of the State of Illinois” in the proceedings which resulted in his or her
       conviction)). Nonetheless, defendant argues that, “while a circuit court is not required to
       construe a collateral petition alleging constitutional violations as a post-conviction petition if
       the pleading does not explicitly invoke the Act, as is the case here, it is within a court’s
       discretion to do so.”
¶ 53       Section 122-1(d) of the Act provides in full:
                   “(d) A person seeking relief by filing a petition under this Section must specify in
               the petition or its heading that it is filed under this Section. A trial court that has
               received a petition complaining of a conviction or sentence that fails to specify in the
               petition or its heading that it is filed under this Section need not evaluate the petition
               to determine whether it could otherwise have stated some grounds for relief under this
               Article.” (Emphasis added.) 725 ILCS 5/122-1(d) (West 2012).
¶ 54       Although a trial court “need not evaluate” a mislabeled petition, our supreme court has
       held that it may. In Shellstrom, cited by defendant, our supreme court held: “where a pro se
       pleading alleges a deprivation of rights cognizable in a postconviction proceeding, a trial
       court may treat the pleading as a postconviction petition, even where the pleading is labeled
       differently.” Shellstrom, 216 Ill. 2d at 53.
¶ 55       In a footnote, the Shellstrom court further explained, that “while a trial court may treat a
       pro se pleading as a postconviction petition, there is no requirement that the court do so.”


                                                   -9-
       (Emphases in original.) Shellstrom, 216 Ill. 2d at 53 n.1. The supreme court then quoted
       subsection (d) and stated:
                “In other words, if a pro se pleading alleges constitutional deprivations that are
                cognizable under the Act, but, as in the case at bar, the pleading makes no mention of
                the Act, a trial court is under no obligation to treat the pleading as a postconviction
                petition. Nevertheless, as our appellate court has pointed out, this does not mean that
                a trial court is barred from treating a pro se pleading as a postconviction petition. ‘If
                the court need not do so, then, by the strongest of implications, it also may do so.’
                (Emphases in original.) People v. Helgesen, 347 Ill. App. 3d 672, 676 (2004).”
                (Emphases in original.) Shellstrom, 216 Ill. 2d at 53 n.1.
¶ 56       Our supreme court then noted the adverse consequences that could flow to the defendant
       from the trial court’s recharacterization and held that, in the future, when a circuit court
       recharacterizes as a postconviction petition a pleading that a pro se litigant has labeled
       differently, “the circuit court must (1) notify the pro se litigant that the court intends to
       recharacterize the pleading, (2) warn the litigant that this recharacterization means that any
       subsequent postconviction petition will be subject to the restrictions on successive
       postconviction petitions, and (3) provide the litigant an opportunity to withdraw the pleading
       or to amend it so that it contains all the claims appropriate to a postconviction petition that
       the litigant believes he or she has.” Shellstrom, 216 Ill. 2d at 57.
¶ 57       In the case at bar, we cannot find that the trial court erred by not recharacterizing
       defendant’s document, which set forth only one claim, as a successive postconviction
       petition, in light of the consequences to defendant that such a recharacterization would have.
¶ 58       Our conclusion is bolstered by the fact that this court recently rejected an argument
       similar to the underlying substantive argument made by defendant. Sharp, 2015 IL App (1st)
130438, ¶¶ 79-80 (no error in modified attempted first-degree murder instruction, which
       included the 25-to-life personal discharge sentencing enhancement for proximately causing
       great bodily harm). In his brief, defendant acknowledges: “It is true that one panel of the First
       District Appellate Court recently rejected a similar argument.” However, defendant argues
       that the very fact that “such a challenge was raised” shows that his claim was not meritless.
       On the contrary, the fact that this court rejected the claim does not show its merit.

¶ 59                                      CONCLUSION
¶ 60      For the foregoing reasons, we cannot find any error in the trial court’s striking of the
       document which defendant labeled a “Motion to Vacate Conviction/Sentence as Void.”

¶ 61      Affirmed.




                                                   - 10 -